    Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 1 of 51                     PageID #: 1



                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE

    JOSEPH A. DENBOW and SEAN R.
    RAGSDALE, on their own and on behalf of a          Case No. ____________
    class of similarly situated persons,
                                                       Petition for Writ of Habeas Corpus and
                          Petitioners,                 Complaint for Injunctive and Declaratory
           v.                                          Relief

    MAINE DEPARTMENT OF                                Class Action Complaint
    CORRECTIONS and RANDALL A.
    LIBERTY, Commissioner of Maine
    Department of Corrections in his official          IMMEDIATE RELIEF SOUGHT
    capacity,

                           Respondents.


                                          INTRODUCTION

      1. COVID-19 is a deadly virus that disproportionately sickens and kills medically vulnerable

          people housed in closed congregate settings like cruise ships, nursing homes, and prisons. 1

          As Maine’s Governor’s Chief Legal Counsel recently explained to this Court, “indoor

          settings where a large number of people sit stagnant, remain in close proximity to one

          another, breathe the same air, touch common personal and fixed property, and remain there

          for an extended period of time present an especially dangerous environment for community

          spread, particularly for persons who are elderly or who have certain compromising medical




1
 John M. Barry, The Single Most Important Lesson from the 1918 Influenza, New York Times
(March 17, 2020), https://cutt.ly/PtQ5uAZ (Opinion piece by author of “The Great Influenza:
The Story of the Deadliest Pandemic in History,” noting comparison between current COVID-19
outbreak and the 1918 influenza outbreak widely considered one of the worst pandemics in
history).


                                                   1
    Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 2 of 51                      PageID #: 2



        conditions.” 2 Although this statement was originally made in support of the government’s

        restriction on in-person religious gatherings, it applies with even greater force to Maine’s

        prisons, where people (including many who are medically vulnerable) spend much of the

        day in close contact with approximately 50 to 80 other prisoners and prison staff who

        circulate to and from the community each day.

     2. With no vaccine or known cure for the virus, physical distancing is critical and, for those

        most vulnerable to the virus, it can be a matter of life or death. As explained by the Director

        of the Maine Center for Disease Control and Prevention, “[p]hysical distancing is the best

        vaccine that we have.” 3 For people who are particularly medically vulnerable to serious

        illness or death from COVID-19—including those with underlying medical conditions

        such as diabetes, heart disease, and lung disease—physical distancing is also a form of

        necessary preventative medical care. 4 Other mitigation measures like frequent hand-

        washing, use of alcohol-based hand-sanitizer, and widespread testing, are additional

        important preventative measure for everyone—and especially those at highest risk. 5



2
 Langhauser Decl., Calvary Chapel of Bangor v. Mills, Docket No. 20-cv-156-NT, ECF No. 21
(May 8, 2020).
3
  Maine CDC briefing: April 1, 2020, https://www.youtube.com/watch?v=nX4ljxGU4VI (quote
from Maine CDC Director Dr. Nirav Shah).
4
  Social Distancing, U.S. Centers for Disease Control and Prevention (last accessed Apr. 6,
2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html;
see also Parrish Decl. ¶ 35 (“To protect medically vulnerable individuals—as well as other
individuals and staff—it is necessary to be able to engage in adequate physical distancing at all
times”).
5
  Parrish Decl. ¶¶ 25–28, 30; see also Hand Hygiene in COVID-19, U.S. Centers for Disease
Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/hcp/hand-hygiene.html
(last visited May 9, 2020); Emily Mosites, Assessment of SARS-CoV-2 Infection Prevalence in
Homeless Shelters – Four U.S. Cities, March 27-April 15, 2020, U.S. Centers for Disease
Control and Prevention (May 1, 2020), https://bit.ly/3dKZHmY (acknowledging widespread


                                                  2
    Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 3 of 51                      PageID #: 3



      3. There can be no dispute that, if there was a vaccine or a pharmaceutical treatment for

          COVID-19, the prison would be obliged to provide it to prisoners—even if providing the

          treatment would be costly or inconvenient. 6 But no vaccine or treatment is available.

          Instead, for medically vulnerable people who are mostly likely to face serious illness and

          death from the virus, prevention is the most important type of care. Indeed, there is

          consensus among medical experts that physical distancing is critical for individuals at high

          risk of serious illness or death from COVID-19, like the Petitioners and proposed Class

          Members. 7

      4. Yet, despite encouraging and even requiring these mitigation measures for the vast majority

          of people, 8 the State of Maine fails to ensure that such preventative treatment is available

          to prisoners, and, to the contrary, prevents most prisoners from social distancing. Indeed,




positive yet asymptomatic cases of COVID-19 and concluding that “[t]esting all persons can
facilitate isolation of those who are infected to minimize ongoing transmission in” homeless
shelters, another closed congregate setting like prisons); Consideration for Use if Test-Based
Strategies for Preventing SARS-CoV-2 Transmission in Nursing Homes, U.S. Centers for Disease
Control and Prevention (last visited May 9, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/hcp/nursing-homes-testing.html (recommending widespread testing and retesting in
nursing homes, another closed congregate setting with many medically vulnerable individuals).
The Maine CDC states that people at higher risk of serious illness should “limit close contact
with others,” “avoid crowds,” and “practice social distancing.” Coronavirus (COVID-19)
Frequently Asked Questions, Maine CDC (May 6, 2020),
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/documents/Public-
COVID19-FAQ-6May2020.pdf
6
  See, e.g., Estelle v. Gamble, 429 U.S. 97, 106 (1976); Abu-Jamal v. Wetzel, No. 3:16-CV-2000,
2017 WL 34700, at *18 (M.D. Pa. Jan. 3, 2017) (prisons cannot “deliberately den[y] providing
treatment to inmates with a serious medical condition and chosen a course of monitoring
instead”).
7
    Parrish Decl. ¶¶ 34-36.
8
 Cavalry Chapel of Bangor v. Mills, No. 1:20-CV-00156-NT, 2020 WL 2310913, at *3-*4 (D.
Me. May 9, 2020) (listing state-imposed restrictions and stay-at-home mandates).


                                                   3
    Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 4 of 51                     PageID #: 4



          the prison setting makes social distancing all but impossible, prohibits access to alcohol-

          based hand-sanitizer, and limits necessary medical care to manage underlying medical

          conditions. 9

       5. Maine’s Department of Correction (“DOC”) also refuses to provide medical furlough or

           rehabilitative services to Petitioners and Class Members, even when necessary to enable

           them to physically distance and protect themselves from infection. For example, although

           DOC provides medical furlough for other types of care that is available only outside the

           prison setting, 10 DOC has refused to grant any medical furloughs to enable medically

           vulnerable prisoners to physically distance during COVID-19. 11

       6. Similarly, DOC has applied stricter-than-usual criteria for community confinement—

           adding many new technical requirements on top of the statutory criteria. Under these

           criteria, DOC has refused to grant community confinement to medically vulnerable

           prisoners who have an imminent release date, who are classified as “minimum” or

           “community” security, and who (absent COVID-19 restrictions) would be allowed to

           work in the community. 12 As one prison case worker recently candidly and bluntly told




9
  See, e.g., Am. Compl., Loisel v. Clinton, Docket No. 19-cv-00081-NT, ECF No. 26 (June 26,
2019) (alleging violation of the Eighth Amendment and Americans with Disabilities Act on
behalf of a proposed class for failure to provide treatment for Hepatitis C); see also id. at ¶ 46
(alleging that medication for Hepatitis C that is withheld from many prisoners is available to
MaineCare beneficiaries diagnosed with chronic HCV).
10
   34-A M.R.S. § 3035(C)(2); DOC Policy 27.04 (available at
https://www.maine.gov/corrections/PublicInterest/policies.shtml, click on Policy 27.04).
11
  Sideris Decl., Att. B (email from DOC Classification Director stating that “[t]he department is
not utilizing the medical furlough to release clients during the COVID19 pandemic”).
12
     See, e.g., Debow Decl. ¶¶ 9-14; Ragsdale Decl. ¶¶ 8-11.


                                                   4
 Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 5 of 51                        PageID #: 5



          one of the Petitioners, , “there’s nobody being released because of medical conditions, so

          you can get that idea right out of your head.” 13

       7. Petitioners Joseph Denbow and Sean Ragsdale are medically vulnerable prisoners forced

          to live in crowded settings where they are exposed to close contact with dozens of other

          prisoners and staff every day—any of whom could be carriers of the COVID-19 infection.

          Not only does DOC require Petitioners to live in crowded settings—in which physical

          distancing is impossible—but it also denies them access to alcohol-based hand sanitizer

          and provides for hand-washing only in a communal bathroom shared with approximately

          fifty other prisoners. Despite the heightened risks posed by such settings, DOC has tested

          only two prisoners (out of 340) in the Mountain View Correctional Facility, where

          Petitioners are housed. 14

      8. The combination of crowded settings, poor hygiene, and the absence of adequate testing in

         DOC facilities means that the virus could be rapidly spreading undetected throughout the

         prisons at this very moment. This is not just a hypothetical risk. The outbreaks in

         correctional facilities around the country, 15 illustrate that the risk of harm posed to

         prisoners, prison staff, and the entire community is real, concrete and imminent. 16



13
     Denbow Decl. ¶ 13.
14
   Maine DOC Daily Dashboard (May 11, 2020),
https://www.maine.gov/corrections/home/MDOC%20COVID19%20Web%20Dashboard%205-
11-2020.pdf.
15
  Sam Kelly, 134 inmates at Cook County Jail confirmed positive for COVID-19, CHICAGO
SUN-TIMES (Mar. 30, 2020). https://cutt.ly/6tYTqi5.
16
   The State recently emphasized the risks of “community spread” from in-person religious
gatherings of more than 10 people, stating that holding such gatherings in violation of the
statewide order “subjects all persons attending such gatherings to an avoidable risk of
community spread; and that this risk in turn threatens unnecessarily the health and lives of Maine


                                                   5
 Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 6 of 51                        PageID #: 6



      9. To protect against this imminent risk of serious illness and death, Petitioners bring this

         action on behalf of themselves and all similarly situated medically vulnerable prisoners

         incarcerated by the Maine Department of Corrections. Medically vulnerable prisoners

         include prisoners over 55 or those with underlying health conditions, such as asthma,

         diabetes, and heart disease. 17 Petitioners also seek to represent the following three

         subclasses of similarly situated persons: (1) medically vulnerable prisoners with an earliest

         release date within one year (the earliest date by which a vaccine may be expected) 18, (2)

         medically vulnerable prisoners classified as minimum risk or community custody, and (3)

         prisoners who are medically vulnerable because of conditions that are protected under

         federal disability rights laws. This lawsuit seeks emergency class relief to protect

         vulnerable class members before it is too late. If the Court does not immediately grant

         requested relief—including ordering the Department to provide necessary information and

         a safe release plan—Petitioners request an expedited hearing. Given the rapid spread of

         this highly contagious virus, time is of the essence. 19




citizens and, if not contained, the stability of the State’s first-responder and health care systems.”
Langhauser Decl., Cavalry Chapel of Bangor v. Mills, Docket No. 20-156-NT, ECF No. 21
(May 8, 2020). The same risks are even more present in prisons, in which people are in closed
and crowded settings—not just for a couple of hours once a week—but all day, every day, and in
which prison staff travel to and from the facility each day, as potential vectors of the disease.
17
     Goldenson Decl. ¶ 39.
18
 Declaration of Dr. Nirav Shah, Cavalry Chapel of Bangor v. Mills, Docket No. 20-cv-156-NT,
ECF No. 20 (May 8, 2020).
19
   See, e.g., COVID-19 Dashboard by the Center for Systems Science and Engineering at Johns
Hopkins University, Coronavirus Resource Center, available at
https://coronavirus.jhu.edu/map.html; Kevin Miller, Three more deaths, 50 new COVID-19 cases
reported in Maine, Portland Press Herald (May 14, 2020),
https://www.pressherald.com/2020/05/14/three-more-deaths-50-new-covid-19-cases-reported-in-


                                                    6
 Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 7 of 51                        PageID #: 7



                               I.   JURISDICTION AND VENUE

   10. Petitioners bring this putative class action pursuant to 22 U.S.C. § 2241 for relief from

       incarceration that violates their Eighth Amendment rights under the U.S. Constitution, and

       that violates the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq., and the

       Rehabilitation Act, 29 U.S.C. § 794.

   11. This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C. § 2241

       (habeas corpus), 28 U.S.C. § 1651 (All Writs Act), and Article I, § 9, cl. 2 of the U.S.

       Constitution (Suspension Clause) / 28 U.S.C. § 1331 (federal question jurisdiction).

   12. Venue is proper in this judicial district pursuant to 28 U.S.C. § 2241(d) because the

       Petitioners and all other class members are in custody in this judicial district and venue.

       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events

       or omissions giving rise to Petitioners’ claims occurred in this district.

                                          II.   PARTIES
   13. Petitioner Sean R. Ragsdale is incarcerated in Mountain View Correctional Facility. He is

       56 years old. He is at high risk for serious illness or death from COVID-19 because he has

       a long-term chest infection, diabetes, and Hepatitis C, which has caused him liver damage.

       Mr. Ragsdale uses an inhaler in order to breathe normally, takes insulin twice a day, and

       as a result of his disabilities has been given work restrictions by doctors to not stand on his

       feet for prolonged periods of time or do strenuous activity. Medication for Hepatitis C is

       medically indicated to treat Mr. Ragsdale’s condition and prevent further liver disease, but




maine/ (referencing Maine’s “rising cases numbers” which Maine’s CDC director called
“concerning”).

                                                 7
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 8 of 51                      PageID #: 8



    DOC has not provided that medication. Although payments have been suspended while he

    is in prison, he receives Social Security income (SSI) for his disabilities. He was convicted

    of two counts of aggravated trafficking of drugs and has completed most of his sentence of

    imprisonment, with a planned release date in approximately two months, on July 17, 2020.

    He is currently classified as “community” custody, meaning that, but for the current

    COVID-19 restrictions, he would be approved to work in the community during the day.

    Mr. Ragsdale is an individual with a disability for purposes of the ADA and the

    Rehabilitation Act.

 14. Petitioner Joseph A. Denbow is incarcerated in Mountain View Correctional Facility. He

    is 54 years old. He is at high risk for serious illness or death from COVID-19 because he

    suffers from asthma, chronic obstructive pulmonary disease (COPD) and is in remission

    from colorectal cancer. He is incarcerated for driving without a license and aggravated

    forgery, for initially giving the traffic officer his brother’s name instead of his own. He has

    completed most of his two-year prison sentence, with an earliest release date of August 30,

    2020. He is currently classified as “minimum” security and, before the current COVID-19

    restrictions, worked in the community doing odd-jobs like sheet rocking and painting, and

    would return to the facility at night. Mr. Denbow is an individual with a disability for

    purposes of the ADA and the Rehabilitation Act.

 15. Respondent Randall A. Liberty is the Commissioner of the Maine Department of

    Corrections. In that role, he has “general supervision, management and control of the

    research and planning, grounds, buildings, property, officers, employees and clients of any

    correctional facility, detention facility or correctional program.” 34-A M.R.S. § 1402(1).

    Commissioner Liberty is sued in his official capacity.



                                              8
 Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 9 of 51                      PageID #: 9



      16. Respondent Maine DOC is “responsible for the direction and general administrative

         supervision, guidance and planning of adult and juvenile correctional facilities and

         programs within the State.” 34-M.R.S. §1202.

                                III.   FACTUAL ALLEGATIONS
         COVID-19 Poses a Significant Risk of Illness, Injury, or Death
      17. The novel coronavirus that causes COVID-19 has led to a global pandemic. 20 As of May

         15, 2020, at 8 AM, there were 4,444,670 reported COVID-19 cases throughout the world 21

         In the United States alone, the Centers for Disease Control and Prevention (“CDC”) reports

         1,384,930 cases and 83,947 deaths as of May 14, 2020. 22 As of May 14, 2020, Maine has

         had 1,405 coronavirus cases and seen 207 hospitalizations and 69 deaths as a result of the

         virus. 23 All these numbers are likely underestimates because of limited availability of

         testing. 24

      18. Projections indicate that as many as 240,000 people in the U.S. will die from COVID-19,

         accounting for existing interventions. 25




20
  Betsy McKay et al., Coronavirus Declared Pandemic by World Health Organization, WALL
ST. J. (Mar. 11, 2020, 11:59 PM), https://cutt.ly/UtEuSLC.
21
   Johns Hopkins University COVID-19 Case Tracker, available at https://coronavirus.jhu.edu/,
last accessed May 15, 2020; John Hopkins University COVID-19 Dashboard, available at
https://coronavirus.jhu.edu/map.html, last accessed May 8, 2020.
22
   COVID-19 Tracker, U.S. Centers for Disease Control and Prevention,
https://www.cdc.gov/covid-data-tracker/index.html (last accessed May 14, 2020)
23
  https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/coronavirus.shtml (last
accessed May 14, 2020)
24
     Goldenson Decl. ¶ 13.
25
 Rick Noack, et al., White House Task Force Projects 100,000 to 240,000 Deaths in U.S., Even
With Mitigation Efforts, Wash. Post. (April 1, 2020, 12:02 a.m.), https://cutt.ly/5tYT7uo.


                                                     9
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 10 of 51                        PageID #: 10



      19. The virus is known to spread from person to person through respiratory droplets, close

          personal contact, and from contact with contaminated surfaces and objects. 26 There is no

          vaccine against COVID-19, and there is no known medication that is effective to prevent

          or treat it. 27 Social distancing—deliberately keeping at least six feet of space between

          persons to avoid spreading illness 28—and a vigilant hygiene regimen, including hand

          hygiene, are critical for protecting against transmission of COVID-19. 29

      20. These measures are particularly important because the coronavirus spreads aggressively,

          and people can spread it even if they do not feel sick or exhibit any symptoms. 30 The only

          assured way to curb the pandemic is through dramatically reducing contact for all. 31 Every

          American institution—from schools 32 to places of worship, 33 from businesses 34 to




26
  Centers for Disease Control and Prevention, Interim Infection Prevention and Control
Recommendations for Patience with Suspected or Confirmed Coronavirus Disease 2019
(COVID-19) in Healthcare Settings, https://cutt.ly/ztRAo0X.
27
     Parrish Decl. ¶ 16; Goldenson Decl. ¶ 19.
28
  Johns Hopkins University, Coronavirus, Social Distancing and Self-Quarantine,
https://cutt.ly/VtYYiDG.
29
     Goldenson Decl. ¶ 19; Parrish Decl. ¶ 16.
30
     Goldenson Decl. ¶ 18; Parrish Decl. ¶¶ 20-23.
31
  Harry Stevens, Why Outbreaks Like Coronavirus Spread Exponentially, and how to “Flatten
the Curve,” Wash. Post. (March 14, 2020), https://cutt.ly/etYRnkz.
32
  Centers for Disease Control, Interim Guidance for Administrators of US K-12 Schools and
Child Care Programs, https://cutt.ly/ItRPq5n.
33
  Centers for Disease Control, Interim Guidance for Administrators and Leaders of Community-
and Faith-Based Organizations to Plan, Prepare, and Respond to Coronavirus Disease 2019
(COVID-19), https://cutt.ly/KtRPk1k.
34
  Centers for Disease Control, Interim Guidance for Businesses and Employers to Plan and
Respond to Coronavirus Disease 2019 (COVID-19), https://cutt.ly/stRPvg4.


                                                  10
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 11 of 51                         PageID #: 11



          legislatures 35—has been exhorted to reduce the number of people in close quarters, if not

          empty entirely. 36 They have also been told to undertake aggressive sanitation measures,

          such as cleaning and disinfecting all surfaces for exacting periods of time with products

          with particular alcohol contents, and closing off any areas used by a sick person. 37

      21. Once contracted, COVID-19 can cause severe damage to lung tissue, including a

          permanent loss of respiratory capacity, and it can damage tissues in other vital organs, such

          as the heart and liver. 38

      22. People over the age of 50 face a greater risk of serious illness or death from COVID-19. 39

          In a February 29, 2020 preliminary report, individuals age 50-59 had an overall mortality

          rate of 1.3%; 60-69-year-olds had an overall 3.6% mortality rate, and those 70-79 years old

          had an 8% mortality rate. 40

      23. People of any age who suffer from certain underlying medical conditions, including lung

          disease, heart disease, chronic liver or kidney disease (including hepatitis and dialysis

          patients), diabetes, epilepsy, hypertension, compromised immune systems (such as from




35
   Nat’l Conf. of State Legislatures, Coronavirus and State Legislatures in the News,
https://cutt.ly/4tRPQne.a.
36
 Cavalry Chapel of Bangor v. Mills, No. 1:20-CV-00156-NT, 2020 WL 2310913, at *3-*4 (D.
Me. May 9, 2020) (listing state-imposed restrictions and stay-at-home mandates in Maine).
37
     Centers for Disease Control, Cleaning and Disinfecting Your Facility, https://cutt.ly/atYE7F9.
38
  Parrish Decl. ¶¶ 4-5; see also Centers for Disease Control, Interim Clinical Guidance for
Management of Patients with Confirmed Coronavirus Disease (COVID-19),
https://cutt.ly/etRPVRl
39
 Xianxian Zhao, et al., Incidence, clinical characteristics and prognostic factor of patients with
COVID-19: a systematic review and meta-analysis (March 20, 2020), https://cutt.ly/etRAkmt.
40
  Age, Sex, Existing Conditions of COVID-19 Cases and Deaths Chart, https://cutt.ly/ytEimUQ
(data analysis based on WHO China Joint Mission Report).


                                                   11
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 12 of 51                          PageID #: 12



          cancer, HIV, or autoimmune disease), blood disorders (including sickle cell disease),

          inherited metabolic disorders, stroke, developmental delay, and asthma, also have an

          elevated risk. 41 Early reports estimate that the mortality rate was 13.2% for those with

          cardiovascular disease, 9.2% for diabetes, 8.4% for hypertension, 8.0% for chronic

          respiratory disease, and 7.6% for cancer. 42

      24. In many people, COVID-19 causes fever, cough, and shortness of breath. However, many

          people in higher risk categories who develop serious illness will need advanced support. 43

          This requires highly specialized equipment like ventilators that are in limited supply, and

          an entire team of care providers, respiratory therapists, and intensive care physicians. 44

      25. In serious cases, COVID-19 causes acute respiratory disease syndrome, which is life-

          threatening: even those who receive ideal medical care with ARDS have a 30% mortality

          rate. 45 Even in non-ARDS cases, COVID-19 can severely damage lung tissue, which




41
  Coronavirus disease (COVID-19) advice for the public: Myth busters, World Health
Organization, https://cutt.ly/dtEiCyc (“Older people, and people with pre-existing medical
conditions (such as asthma, diabetes, heart disease) appear to be more vulnerable to becoming
severely ill with the virus.”).
42
  Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World
Health Organization (Feb. 28, 2020), at 12, https://cutt.ly/xtEokCt (finding fatality rates for
patients with COVID-19 and co-morbid conditions to be: “13.2% for those with cardiovascular
disease, 9.2% for diabetes, 8.4% for hypertension, 8.0% for chronic respiratory disease, and
7.6% for cancer”).
43
     Goldenson Decl. ¶ 17; Parrish Decl. ¶ 29.
44
   Parrish Decl. ¶ 29; see also Novel Coronavirus 2019 (COVID‑19),
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/coronavirus.shtml#situation
(listing the number of available ventilators and intensive care hospital beds in Maine).
45
   Letter from Faculty at Johns Hopkins School of Medicine, School of Nursing, and Bloomberg
School of Public Health to Hon. Larry Hogan, Gov. of Maryland, March 25, 2020,
https://cutt.ly/stERiXk; see also Goldenson Decl. ¶ 11.


                                                   12
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 13 of 51                        PageID #: 13



           requires an extensive period of rehabilitation, and in some cases, cause permanent loss of

           breathing capacity. 46 COVID-19 may target the heart, causing cardiac complications up to

           and including heart failure. 47 COVID-19 can also trigger an over-response of the immune

           system and result in widespread damage to other organs, including permanent injury to the

           kidneys and neurologic injury. 48

      26. These complications can manifest at an alarming pace. Patients can show the first

           symptoms of infection in as little as two days after exposure, and their condition can

           seriously deteriorate in as little as five days or sooner. 49

      27. According to recent estimates, the fatality rate of people infected with COVID-19 is about

           ten times higher than a severe seasonal influenza, even in advanced countries with highly

           effective health care systems. 50 Patients who do not die from serious cases of COVID-19

           may still face prolonged recovery periods, including extensive rehabilitation from

           neurologic damage, loss of digits, and loss of respiratory capacity. 51

      28. As of May 14, 2020, the United States leads the world in confirmed cases of COVID-19. 52

           As of May 14, 2020, Maine has had 1,565 confirmed coronavirus cases and seen 207




46
     Parrish Decl. ¶ 5.
47
     Parrish Decl. ¶ 5.
48
     Id.
49
     CDC, Interim Clinical Guidance, supra note 38.
50
  Betsy McKay, Coronavirus vs. Flu Which Virus is Deadlier, WALL ST. J. (Mar. 10, 2020,
12:49 PM), https://cutt.ly/itEmi8j.
51
     Id.
52
 Donald G. McNeil, Jr., The U.S. Now Leads the World in Confirmed Coronavirus Cases, New
York Times (March 26, 2020), https://cutt.ly/QtQ7zz6.


                                                      13
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 14 of 51                           PageID #: 14



          hospitalizations 69 deaths as a result of the virus. 53 Many of the deaths attributed to the

          coronavirus happened in congregate care nursing facilities. 54 There is no way to know

          when the number of daily cases will abate—on May 14, the State CDC Director

          acknowledged a “concerning” “increase of cases . . . over the past days.” 55

          The Dangers of COVID-19 Are Heightened in Prisons

      29. The imperatives of social distancing and hygiene apply with special force to prisons, where

          the government controls almost entirely a person’s ability to avoid others and to maintain

          adequate sanitation. Persons who live or work in prisons face a particularly acute threat of

          illness, permanent injury, and death, beyond that faced by the general public. 56

      30. As another court has explained, “Prisons are tinderboxes for infectious disease. The

          question whether the government can protect inmates from COVID-19 is being answered

          every day, as outbreaks appear in new facilities.” 57 For example, dramatic outbreaks have

          occurred in the Cook County Jail, Rikers Island in New York City, and multiple prisons in

          Ohio. 58 In one Ohio prison, more than 80% of the approximately 2,500 prisoners tested




53
  Novel Coronavirus 2019 (COVID-19), Maine CDC,
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/coronavirus.shtml (last
visited May 15, 2020).
54
   Maine DHHS Press Release (Apr. 28, 2020), https://www.maine.gov/dhhs/press-
release.shtml?id=2460746 (last visited May 15, 2020).
55
  Kevin Miller, Three more deaths, 50 new COVID-19 cases reported in Maine, Portland Press
Herald (May 14, 2020), https://www.pressherald.com/2020/05/14/three-more-deaths-50-new-
covid-19-cases-reported-in-maine/.
56
     Goldenson Decl. ¶¶ 39-40.
57
     United States v. Rodriguez, No. 2:03-cr-0271, 2020 WL 1627331, (E.D. Pa., Apr. 1, 2020).
58
     Goldenson Decl. ¶ 37 (citing sources).


                                                   14
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 15 of 51                          PageID #: 15



          positive. 59 Eight of the ten largest-known infections sources in the U.S. are associated with

          jails or prisons. 60

      31. People in congregate environments, which are places where people live, eat, and sleep in

          close proximity, face increased danger of contracting COVID-19, as evidenced by the rapid

          spread of the virus in cruise ships 61 and nursing homes. 62 It is virtually impossible for

          people in prisons to engage in the necessary social distancing and hygiene required to

          mitigate the risk of transmission. High numbers of shared contact surfaces, limited access

          to medical care, and high numbers of people with chronic, often untreated, illnesses living

          in close proximity with each other exacerbate the dangers in correctional settings.

      32. Correctional facilities house large groups of people together, and move people in groups

          to eat, recreate, and obtain medical care. 63 They frequently have insufficient medical care

          for the population even outside times of crisis. 64 Incarcerated people, rather than




59
     Goldenson Decl. ¶ 37 (citing sources).
60
     Goldenson Decl. ¶ 37.
61
  See Parrish Decl. ¶¶ 10-12. The CDC is currently recommending that travelers defer cruise
ship travel worldwide. “Cruise ship passengers are at increased risk of person-to-person spread
of infectious diseases, including COVID-19.” COVID-19 and Cruise Ship Travel, Centers for
Disease Control and Prevention, https://cutt.ly/7tEEQvT.
62
  The CDC notes that long-term care facilities and nursing homes pose a particular risk because
of “their congregate nature” and the residents served. Preparing for COVID-19: Long-term Care
Facilities, Nursing Homes, Centers for Disease Control and Prevention, https://cutt.ly/7tEEITH.
63
  See, e.g, Nathalie Baptiste, Correctional Facilities are the Perfect Incubators for the
Coronavirus, (March 6, 2020), https://cutt.ly/GtRSi3e; Goldenson Decl. ¶¶ 26-28.
64
   See, e.g., Steve Coll, the Jail Health-Care Crisis, The New Yorker (Feb. 25, 2019),
https://cutt.ly/ftERHNg; see also Am. Compl., Loisel v. Clinton, Docket No. 1:19-cv-00081-NT,
ECF No. 26 (June 26, 2019) (alleging inadequate medical care in the Maine Department of
Corrections for prisoners with another infectious disease, Hepatitis C); Dan Neumann, Four fired
nurses raise the alarm about Maine’s for-profit prison contractor, Beacon (Dec. 13, 2018),


                                                   15
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 16 of 51                        PageID #: 16



        professional cleaners, are responsible for cleaning the facilities, with minimal

        supervision. 65

     33. Outbreaks of the flu regularly occur in jails and prisons, including an influenza outbreak in

        two prison facilities in Maine in 2011. 66 During the H1N1 epidemic in 2009, jails and

        prisons dealt with a disproportionately high number of cases, 67 including in the

        Cumberland County Jail, in Portland Maine. 68

     34. In addition to Dr. Parrish and Dr. Goldenson, whose declarations are attached to this

        petition, numerous public health experts, including Dr. Gregg Gonsalves, 69 Ross




https://mainebeacon.com/four-fired-nurses-raise-the-alarm-about-maines-for-profit-prison-
contractor/.
65
   See, e.g., Ragsdale Decl. ¶ 16; Denbow Decl. ¶ 19. Wendy Sawyer, How much do
incarcerated people earn in each state?, Prison Policy Initiative, (April 10, 2017);
https://cutt.ly/qtER2bh (noting that “custodial, maintenance, laundry” and “grounds keeping” are
among the most common jobs for incarcerated people).
66
   Influenza Outbreaks at Two Correctional Facilities – Maine, March 2011, Centers for Disease
Control and Prevention (Apr. 6, 2012),
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6113a3.htm.
67
   See, e.g., Meyer Decl. at ¶ 19, Docket No. 20-cv-1803-AKH, ECF No. 42 (Mar. 16, 2020),
https://drive.google.com/file/d/1rVxt85J-LCDLQLBMFDaNu49PczCdnLvs/view. This H1N1
“swine flu” pandemic outbreak spread dramatically in jails and prisons in 2010, but that strain of
virus had a low fatality rate because of the characteristics of the virus—COVID-19’s fatality rate
is far higher. David M. Reutter, Swine Flu Widespread in Prisons and Jails, but Deaths are Few
(Feb. 15, 2010), https://cutt.ly/ytRSkuX.
68
   Swine Flu Spreads in Jail, Ellsworth American (June 9, 2009),
https://www.ellsworthamerican.com/maine-news/health-news/swine-flu-spreads-in-jail/.
69
  Kelan Lyons, Elderly Prison Population Vulnerable to Potential Coronavirus Outbreak,
Connecticut Mirror (March 11, 2020), https://cutt.ly/BtRSxCF.


                                                  16
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 17 of 51                     PageID #: 17



        MacDonald, 70 Dr. Marc Stern, 71 Dr. Oluwadamilola T. Oladeru and Adam Beckman, 72 Dr.

        Anne Spaulding, 73 Homer Venters, 74 Jaimie Meyer, 75 the faculty at Johns Hopkins schools

        of nursing, medicine, and public health, 76 and Josiah Rich 77 have all strongly cautioned

        that people booked into and held in correctional settings are likely to face serious, even

        grave, harm due to the outbreak of COVID-19.

     35. Prisons are not hermetically sealed. By their nature, the people who go in—especially

        correctional and medical staff—typically come out in very short order. Failing to prevent

        and mitigate the spread of COVID-19 endangers not only those within the institution, but

        the entire community. Hence, immediate and aggressive action is the only mitigation effort




70
 Craig McCarthy and Natalie Musumeci, Top Rikers Doctor: Coronavirus ‘Storm is Coming,’
New York Post (March 19, 2020), https://cutt.ly/ptRSnVo.
71
  Marc F. Stern, MD, MPH, Washington State Jails Coronavirus Management Suggestions in 3
“Buckets,” Washington Assoc. of Sheriffs & Police Chiefs (March 5, 2020),
https://cutt.ly/EtRSm4R.
72
  Oluwadamilola T. Oladeru, et al., What COVID-19 Means for America’s Incarcerated
Population – and How to Ensure It’s Not Left Behind, (March 10, 2020),
https://cutt.ly/QtRSYNA.
73
  Anne C. Spaulding, MD MPDH, Coronavirus COVID-19 and the Correctional Jail, Emory
Center for the Health of Incarcerated Persons (March 9, 2020).
74
  Madison Pauly, To Arrest the Spread of Coronavirus, Arrest Fewer People, Mother Jones
(March 12, 2020), https://cutt.ly/jtRSPnk.
75
  Meyer Decl., Docket No. 20-cv-1803-AKH, ECF No. 42 (Mar. 16, 2020),
https://drive.google.com/file/d/1rVxt85J-LCDLQLBMFDaNu49PczCdnLvs/view.
76
   Letter from Faculty at Johns Hopkins School of Medicine, School of Nursing, and Bloomberg
School of Public Health to Hon. Larry Hogan, Gov. of Maryland, March 25, 2020,
https://cutt.ly/stERiXk.
77
  Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb Coronavirus Impact on
Prisons, The Guardian (March 13, 2020 3:00 p.m.), https://cutt.ly/itRSDNH.


                                                17
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 18 of 51                        PageID #: 18



        that Respondents can undertake to comport with public health guidance and to prevent a

        catastrophic outbreak at the facility.

        Persons Incarcerated in Maine’s Prisons Face Grave and Immediate Danger Due to
        COVID-19

     36. Beyond the general public health presented by the COVID-19 pandemic, persons

        incarcerated in Maine’s prisons face a particularly acute threat of illness, permanent injury,

        and death.

     37. As of May 14, 2020, Maine has had 1,405 coronavirus cases and seen 207 hospitalizations

        and 69 deaths as a result of the virus. 78 No part of Maine has been spared, and the virus has

        shown up in every county in the state. Penobscot County, where Mountain View

        Correctional Facility is located, had 91 confirmed cases as of May 14, 2020 79 and has

        experienced spreading of coronavirus through community transmission. 80 Cumberland

        County, where Maine Correctional Center and Southern Maine Women’s Reentry Center




78
   COVID-19 Situation Reports, Maine CDC, available at
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/coronavirus.shtml#situation
(last accessed May 15, 2020).
79
   COVID-19 Situation Reports, Maine CDC, available at
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/coronavirus.shtml#situation
(last accessed May 15, 2020).
80
   Charles Eichacker, Coronavirus is spreading in Penobscot County through community
transmission, Bangor Daily News, April 10, 2020, available at
https://bangordailynews.com/2020/04/10/news/penobscot/coronavirus-is-spreading-in-
penobscot-county-through-community-transmission/, last accessed May 8, 2020.


                                                 18
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 19 of 51                        PageID #: 19



          are located, had 778 cases as of May 14, 2020 81 and also has confirmed community

          transmission of the virus. 82

      38. Despite the need to maintain 6 feet of distance and not congregate in gatherings larger than

          10 people, 83 prisoners in Maine Department of Corrections facilities cannot perform basic

          physical distancing. Petitioners, for example, live in dorms with approximately fifty other

          people, with whom they share common rooms, sinks, showers, and toilets. They sleep in

          small rooms with three other people. 84

      39. Despite the need for masks in areas where physical distancing is difficult, DOC does not

          enforce the requirement to wear masks in the common rooms or dorms. Nor do corrections

          officers wear masks while standing within six feet from their colleagues. Although

          incarcerated people have been given two cloth masks (made from the same material as the

          prison-issue boxer briefs), prisoners are sometimes unable to sanitize them between uses,

          and, when they are able to wash them, they quickly break down.

      40. In any event, when others around them are not wearing them, masks offer only limited

          benefit for a wearer who is trying to protect themselves from catching the infection. 85 The




81
   COVID-19 Situation Reports, Maine CDC, available at
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/coronavirus.shtml#situation
(last accessed May 15, 2020).
82
  Eichacker, Coronavirus is spreading in Penobscot County through community transmission,
note 80, supra.
83
   Frequently Asked Questions, Me. Dep’t of Health and Human Servs.,
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/documents/Public-
COVID19-FAQ-8May2020.pdf (last visited May 15, 2020).
84
     Denbow Decl. ¶¶ 15-26; Ragsdale Decl. ¶¶ 13-24.
85
     Parrish Decl. ¶ 14.


                                                    19
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 20 of 51                        PageID #: 20



         Maine CDC has made clear that “[e]ven if you wear a facemask, you should also use other

         prevention methods,” and that wearing facemasks should “not take the place of other

         prevention measures,” 86 like physical distancing and proper hygiene.

      41. Yet the only hand hygiene to which Petitioners have access is the bathroom sink used by

         approximately fifty other prisoners. The DOC-provided hand sanitizer is not effective

         against COVID-19. The Maine CDC states that people should “[u]se an alcohol-based hand

         sanitizer that contains 60 percent to 95 percent alcohol.” 87 The hand sanitizer that DOC

         provides to prisoners is alcohol free. 88

         Existing Procedures and Protocols Will Not Be Sufficient to Ensure the Safety of
         Class Members or the General Public
      42. Because of the severity of the threat posed by COVID-19, and its potential to rapidly spread

         throughout a correctional setting, public health experts recommend the rapid release from

         custody of people most vulnerable to COVID-19. 89 Release is necessary to protect the




86
   Frequently Asked Questions, Maine Dep’t of Health and Human Servs.,
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/documents/Public-
COVID19-FAQ-6May2020.pdf.
87
   Frequently Asked Questions, Maine Dep’t of Health and Human Servs.,
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/documents/Public-
COVID19-FAQ-6May2020.pdf
88
     Denbow Decl. ¶ 17; Ragsdale Decl. ¶ 20.
89
   See Goldenson Decl. ¶¶ 43-44; Parrish Decl. ¶ 35 (“When physical distancing is not possible
in one setting, people should be moved out of that setting to the greatest extent possible”); Meyer
Dec., supra note 75 at ¶¶ 37–38 (noting that population reduction in jails will be “crucially
important to reducing the level of risk both for those within [jail] facilities and for the
community at large,” and that stemming the flow of intakes is a part of the necessary
intervention); Stern Decl. at ¶¶ 9–10, Dawson v. Asher, 20-cv-409 (W.D. Wash.), ECF No. 6,
(noting that release is “a critically important way to meaningfully mitigate” the risks of harm to
persons who are at high risk of serious illness or death, as well as to support the broader
community health infrastructure).


                                                     20
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 21 of 51                     PageID #: 21



        people with the greatest vulnerability to COVID-19 from transmission of the virus, and

        also facilitate greater risk mitigation for prisoners, staff, and the broader community.

        Release of the most vulnerable people from custody would also reduce the burden on the

        region’s health care infrastructure by reducing the likelihood that an overwhelming number

        of people will become seriously ill from COVID-19 at the same time.

     43. Jail administrators in Cuyahoga County, Ohio 90; San Francisco, California 91; Jefferson

        County, Colorado 92; Montgomery, Alabama 93; and the State of New Jersey, 94 among

        others, have concluded that widespread jail release is a necessary and appropriate public

        health intervention. Similarly, as of May 8, 2020, jails in Maine had reduced their

        populations by more than 40 percent since January 2020. 95




90
  Scott Noll, Cuyahoga County Jail Releases Hundreds of Low-Level Offenders to Prepare for
Coronavirus Pandemic, (March 20 2020 6:04 p.m.), https://cutt.ly/CtRSHkZ.
91
   Megan Cassidy, Alameda County Releases 250 Jail Inmates Amid Coronavirus Concerns, SF
to Release 26, San Francisco Chronicle (March 20, 2020), https://cutt.ly/0tRSVmG.
92
  Jenna Carroll, Inmates Being Released Early From JeffCo Detention Facility Amid
Coronavirus Concerns, KDVR Colorado (March 19, 2020 2:29 pm.), https://cutt.ly/UtRS8LE.
93
 See In Re: Covid-19 Pandemic Emergency Response, Administrative Order No. 4,
Montgomery County Circuit Court (March 17, 2020).
94
  Erin Vogt, Here’s NJ’s Plan for Releasing Up to 1,000 Inmates as COVID-19 Spreads (March
23, 2020), https://cutt.ly/QtRS53w.
95
   Daily Dashboard, Dep’t of Corrections,
https://www.maine.gov/corrections/home/MDOC%20COVID19%20Web%20Dashboard%205-
14-2020.pdf (last visited May 15, 2020).


                                                21
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 22 of 51                      PageID #: 22



     44. DOC has taken some precautions in an attempt to limit the risk of an outbreak of COVID-

        19, including adopting a phased approach to the COVID-19 response. 96 Due to “concerns

        of community transmissions,” DOC is in “Phase Two,” which includes the following:

            a. suspending visitation, work release and other community-related activities, 97
            b. implementing screening measures for staff, 98
            c. providing for increased cleaning and provision of cleaning supplies,
            d. posting signage about hand washing and general fact sheets about COVID-19
            e. using Personal Protective Equipment (PPE) for med-line and MAT staff,
            f. providing the flu vaccine those who want it but have not received it,
            g. providing daily briefings at all facilities,
            h. suspending self-serve dining,
            i. pre-planning with local hospitals, and
            j. designating isolation areas at each facility, and limiting staff working among
               multiple facilities. 99
     45. Although not mentioned in Phase Two precautions, DOC has also provided two cloth

        masks per incarcerated individual, and, in some facilities, created alternative systems for

        providing meals. DOC has stated that it “will enter phase three [precautions] when there is




96
   Statement of Commissioner Liberty, Maine Dep’t of Corrections (Mar. 27, 2020),
https://www.maine.gov/corrections/home/3.27.20%20Statement%20from%20Commisioner%20
Liberty.pdf.
97
   Statement of Commissioner Liberty, Maine Dep’t of Corrections (Mar. 20, 2020),
https://www.maine.gov/corrections/home/Response%20from.%20Randall%20Liberty.pdf.
98
   Statement of Commissioner Liberty, Maine Dep’t of Corrections (Mar. 20, 2020),
https://www.maine.gov/corrections/home/Response%20from.%20Randall%20Liberty.pdf.
99
   Id.; see also Statement of Commissioner Liberty, Maine Dep’t of Corrections (Mar. 27, 2020),
https://www.maine.gov/corrections/home/3.27.20%20Statement%20from%20Commisioner%20
Liberty.pdf.


                                                  22
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 23 of 51                          PageID #: 23



          a suspected or confirmed case within a DOC facility.” 100 Yet DOC did not enter Phase

          three after a confirmed positive case of a corrections worker at the Bolduc facility. 101

      46. DOC’s plan, should there be an outbreak in the facility, is limited to: notifying state

          agencies and the medical community according to state protocol, increasing the use of PPE,

          suspending programming “as necessary,” isolating intakes in cohorts, instituting

          “alternative method for medical distribution” and “alternative method for food services, as

          necessary” and triaging sick calls. 102

      47. Notwithstanding the efforts that DOC has taken, physical distancing in the facility remains

          impossible, testing is limited, and rapid transmission of the disease in the facility remains

          all but assured:

               a. Physical distancing: Prisoners typically sleep two or four to a cell, share
                  showers with 30 to 80 other inmates, and spend much of the day in small and
                  crowded dayrooms where physical distancing is impossible. When traveling
                  throughout the facility to go to the meal hall or elsewhere, prisoners are bunched
                  together and cannot physically distance because there is no enough space.
               b. Testing: Despite concerns with asymptomatic and pre-symptomatic transmission
                  of the virus, DOC has performed only limited testing of prisoners with symptoms
                  of COVID-19. As of May 14, 2020, DOC has tested only 26 inmates, or 1.3
                  percent of incarcerated adults. 103 DOC does not test prisoners or staff who are



100
   Statement of Commissioner Liberty, Maine Dep’t of Corrections (Mar. 27, 2020),
https://www.maine.gov/corrections/home/3.27.20%20Statement%20from%20Commisioner%20
Liberty.pdf.
101
   Statement of Commissioner Liberty, Maine Dep’t of Corrections (Mar. 31, 2020),
https://www.maine.gov/corrections/home/3.31.20%20Statement%20from%20Commissioner%20
Liberty.pdf.
102
   Statement from Randall A. Liberty, Commissioner Department of Corrections, March 27,
2020,
https://www.maine.gov/corrections/home/3.27.20%20Statement%20from%20Commisioner%20
Liberty.pdf.
103
      Daily Dashboard, https://bit.ly/2Z1Ay3r (last visited May 14, 2020).


                                                    23
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 24 of 51                            PageID #: 24



                    exposed to someone who tests positive unless they have symptoms themselves.
                    For example, DOC did not test prisoners or staff who were exposed to the
                    Bolduc employee who tested positive because “no clients or staff became
                    symptomatic as a result of exposure.” 104 A symptom-based approach to testing is
                    particularly concerning in prison because some prisoners are so afraid of being
                    forced into segregation or isolation that they have expressed they will not self-
                    report any symptoms of COVID-19. 105 Numerous prisoners have said that, even
                    if they start to feel symptoms, they will try to hide them. 106
                c. Hygiene: Hand sanitizer has been provided but it contains no alcohol, contrary
                   to CDC guidelines. 107 Although DOC provides prisoners with gloves and spray
                   bottles of cleaning solution to clean the dormitories, bathrooms, there is minimal
                   supervision to ensure consistent or thorough cleaning. No bleach or bleach-based
                   products are provided for cleaning.
                d. Masks: Prisoners and staff are not required to wear masks at all times, and often
                   do not wear them.
      48. At current populations and staffing levels, it is impossible for DOC to ensure that all

            medically vulnerable inmates can perform physical distancing as described in CDC 108 and

            other public health guidelines, namely, providing all incarcerated persons a six-foot radius

            (113 ft2) or more of distance between any other persons at all times, including during meals,

            transportation, provision of medication, recreation, counts, and all other activities.




104
   Megan Gray, Maine prisons pressured to release more inmates, and information, during
pandemic, Portland Press Herald (May 3, 2020),
https://www.pressherald.com/2020/05/03/maine-prisons-pressured-to-release-more-inmates-and-
more-information-during-pandemic/.
105
      Denbow Decl. ¶ 23; Ragsdale Decl. ¶ 21.
106
      Id.
107
   See, e.g., https://www.fda.gov/drugs/information-drug-class/qa-consumers-hand-sanitizers-
and-covid-19
108
   Centers for Disease Control and Prevention, Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html.


                                                     24
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 25 of 51                           PageID #: 25



          DOC Has Categorically Refused Access to Medical Furlough and Severely Limited
          Home Confinement to Medically Vulnerable Prisoners

      49. In light of these serious risks, immediate release of medically vulnerable Petitioners

          remains a necessary public health intervention. 109 Release is needed to prevent irreparable

          harm to the medically vulnerable Class Members, and to reduce the incarcerated population

          in DOC facilities to enable adequate social distancing for all prisoners and staff. 110

      50. Yet unlike other correctional facilities in Maine, 111 DOC has not engaged in widespread or

          systematic release of people who are medically vulnerable, near the end of their sentence,

          or otherwise eligible for home confinement. 112

      51. DOC has the authority to release prisoners on medical furlough when “medically

          necessary” and on supervised community confinement (SCCP) when certain statutory




109
      See supra ¶ 33.
110
   Id. Further, in the prison context, the ABA urges that “Governmental authorities in all
branches in a jurisdiction should take necessary steps to avoid crowding that… adversely affects
the … protection of prisoners from harm, including the spread of disease.” ABA Standard on
Treatment of Prisoners 23-3.1(b).
111
   Randy Billings, Increase in arrests of Portland’s homeless worries civil liberties group,
Portland Press Herald (Apr. 7, 2020), https://www.pressherald.com/2020/05/07/uptick-in-
homeless-arrests-worries-civil-liberties-group/ (quoting Cumberland County Sheriff as stating
that “the jail has reduced its population by about 31 percent by releasing people with 90 days or
fewer left on their sentences, and other nonviolent offenders eligible for home confinement”).
112
    Although DOC’s incarcerated population has decreased by approximately 11% since January
2020, this is because DOC has temporarily halted most new admissions and many prisoners are
being released on their planned release date. The average sentence for prisoners in DOC custody
is only 1.6 years. However, according to the DOC website, there are only 64 prisoners currently
on SCCP, out of a total of 1934 prisoners. Daily Dashboard (May 14, 2020),
https://bit.ly/3fRsJmQ.


                                                    25
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 26 of 51                        PageID #: 26



         criteria are satisfied. See 34-A M.R.S. § 3035(2)(C) 113; 34-A M.R.S. § 3036-A. 114 In each

         of these circumstances, DOC retains custody and oversight over prisoners in the

         community.

      52. Advocates have been urging DOC for months to protect all prisoners—especially those

         who are medically vulnerable—by granting home confinement or other measures to enable

         physical distancing in the community. In a letter sent on March 19, 2020, the ACLU of

         Maine urged that prisons and jails “do not needlessly keep people incarcerated who are

         especially vulnerable to COVID-19.” 115 In another letter sent on April 20, 2020, a coalition

         of organizations urged the Department of Corrections to exercise its authority—including

         under medical furlough and SCCP—“to release enough people so that those left inside can

         adhere to CDC guidelines for safe physical distancing.” 116 In outreach on behalf of

         individual prisoners, moreover, the ACLU of Maine and other attorneys have requested




113
   By statute, the Commissioner “may grant to a client under sentence to the department . . .
furlough from the facility in which the client is confined under the following conditions,”
including granting furlough “for the obtaining of medical services for a period longer than 10
days if medically required.” 34-A M.R.S. § 3035(2)(C).
114
   By statute, the Commissioner “may transfer any prisoner committed to the department to be
transferred from a correctional facility to supervised community confinement,” so long as (A) the
prisoner has served 2/3 of a more-than-five-year sentence or ½ of a five-years-or-less sentence,
(B) the prison has 18 months or less remaining on the term of imprisonment (incorporating any
good time credits), (C) is classified as minimum or community security. 34-A M.R.S. § 3036-A.
Conditions for SSCP include completing a work, education, or treatment program; living in an
approved residence; submitting to a curfew, travel restrictions, drug tests, and searches; and
abstaining from alcohol and drugs. Id.
115
   March 18, 2020 Letter, available at
https://www.aclumaine.org/sites/default/files/aclu_coronavirus_criminal_justice_maine_letterhea
d_03182020.pdf.
116
   April 20, 2020 Coalition Letter, available at
https://www.aclumaine.org/sites/default/files/coalition_letter_to_mills_admin_04.20.20.pdf.


                                                  26
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 27 of 51                        PageID #: 27



          SCCP, medical furlough, or and other accommodations to protect specific medically

          vulnerable prisoners. 117 These requests have been rejected.

      53. Despite its broad authority, DOC has “not expanded eligibility for home confinement to

          additional groups of inmates” since the pandemic erupted and instead is “using an even

          stricter set of criteria than usual.” 118 In addition to the statutory criteria and typical

          guidelines, DOC has applied additional “parameters” to limit the number and type of

          people who are eligible for home confinement. The new and stricter guidelines include the

          following:

                  a. Client’s current release date must be less than one year (even though the statute
                     allows for a default of 18 months),
                  b. Client is not currently serving a sentence for a crime committed against a person
                     (even though this is not a typical statutory or policy requirement),
                  c. Client may not have a criminal history that includes a crime against a person,
                     fugitive from justice, or several prior revocations of probation (even though
                     these are not typical statutory or policy requirements),
                  d. Client must be approved as community custody by the Department’s
                     classification instrument (even though the statute allows for minimum as well
                     as community custody),
                  e. Client’s placement plan must include stable housing, medical services (as
                     needed), and treatment / programming services (as appropriate) (even though




117
      See, e.g., Sideris Decl. & Att. A, B.
118
   Megan Gray, Maine prisons pressured to release more inmates, and information, during
pandemic, Portland Press Herald, May 3, 2020, available at
https://www.pressherald.com/2020/05/03/maine-prisons-pressured-to-release-more-inmates-and-
more-information-during-pandemic/ (last accessed May 4, 2020); see also Daily Dashboard,
Maine Dep’t of Corrections (May 6, 2020),
https://www.maine.gov/corrections/home/MDOC%20COVID19%20Web%20Dashboard%205-
6-2020.pdf.


                                                   27
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 28 of 51                        PageID #: 28



                     many prisoners get medical care through MaineCare, which is suspended
                     during periods of incarceration). 119
      54. DOC also provides several nonspecific factors, including the client’s medical history and

          current medical conditions, the client’s history on probation and/or SCCP, and the client’s

          treatment and programming progress and compliance while incarcerated. 120

      55. Although one would assume that “medical conditions” would support release, the

          experience of Petitioners suggests that DOC treats the presence of underlying medical

          conditions as a reason not to release otherwise eligible prisoners. Indeed, Petitioner

          Denbow’s case worker told him that “there’s nobody being released because of medical

          conditions, so you can get that idea right out of your head.” 121

      56. Similarly, in refusing timely accommodation for Petitioner Ragsdale, the Attorney

          General’s office explained that “[a]t present, he receives medication and medical treatment

          on site,” whereas “[i]n the community, he would have to visit pharmacies and medical

          providers to obtain treatment.” 122 The AG’s office made the same point in opposing

          Petitioner Denbow’s release as requested in state court, stating that “multiple prescription

          medications . . . are presently provided to him in prison by the prison’s private medical

          contractor, but in the community, he would have to find access to medications through a




119
   Daily Dashboard, Maine Dep’t of Corrections,
https://www.maine.gov/corrections/home/MDOC%20COVID19%20Web%20Dashboard%205-
8-2020.pdf.
120
   Daily Dashboard, Maine Dep’t of Corrections,
https://www.maine.gov/corrections/home/MDOC%20COVID19%20Web%20Dashboard%205-
8-2020.pdf.
121
      Denbow Decl. ¶ 13.
122
      State Resp. to Demand Letter (May 7, 2020).


                                                   28
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 29 of 51                          PageID #: 29



          doctor’s office or pharmacy.” 123 Upon information and belief, to the extent any medically

          vulnerable individuals are currently released on SCCP, it is in spite of their medical risk

          and not because of it. Many medically vulnerable inmates who would be safe on SCCP are

          not being meaningfully considered.

      57. DOC has also refused to grant expedited review or processing for people who are medically

          vulnerable. Petitioner Ragsdale, for example, applied for home confinement more than one

          month ago, but did not get any response until his lawyer sent a demand letter. Even after

          that, all he received was more paperwork to complete, and a notice that “[t]here is no

          guarantee that your application will be processed immediately” and that “[a]t this time very

          limited home investigations are being done. If it is not done now, it will be done when

          normal operations resume.”

      58. The Department has also applied a categorical prohibition against using medical furlough

          to enable medically vulnerable prisoners to physically distance during the state of

          emergency—regardless of medical necessity. DOC has stated that the medical furlough

          program is typically used to transition clients into medical programs when current medical

          conditions are not able to be attained while they are incarcerated. Yet even though physical

          distancing is necessary for at-risk prisoners, DOC has refused to use medical furlough to

          enable medically vulnerable prisoners to physically distance during the state of emergency

          and facilitate greater physical distancing for those who remain inside. Instead, the Director




123
      State Resp., Denbow v. State (Apr. 27, 2020) (Appendix of State Filings at 40).


                                                   29
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 30 of 51                         PageID #: 30



          of Classification has represented that “the department is not utilizing the medical furlough

          to release clients during the COVID-19 pandemic.” 124

      59. In short, DOC has refused to use medical furlough and has applied community release so

          narrowly as to effectively be unavailable for the people who need it most. In normal times,

          such an approach may be merely unwise. In this pandemic, it is unconstitutional and

          unlawful because it unnecessarily and deliberately exposes medically vulnerable prisoners

          to an unacceptable risk of serious illness or death.

      60. The imminent reopening of Maine’s economy only makes the plight of prisoners more

          dangerous. Outbreaks in other crowded settings have continued to increase even as Maine

          contemplates reopening. 125 Prisons are inextricably linked to the wider community, and a

          rise in community cases increases the risk COVID-19 will infiltrate the prisons. Once the

          virus infiltrates the prisons (if it has not already done so), it will likely spread rapidly—

          increasing risk for prisoners, prison staff and their families, the medical works who are

          responsible for treating them, and the community as a whole.

                         IV.         CLASS ACTION ALLEGATIONS
      61. Petitioners bring this action pursuant to Rule 23 of the Federal Rules of Civil Procedures

          on behalf of themselves and a class of similarly situated individuals.




124
      Sideris Decl., Att. B (email from DOC Classification Director).
125
   Kevin Miller, Virus outbreaks reported at Portland meat plant, Bangor homeless shelter,
Portland Press Herald (Apr. 29, 2020), https://www.pressherald.com/2020/04/29/maine-cdc-
reports-16-new-coronavirus-cases-one-additional-death/ (recording outbreaks in a Tyson Foods
meat-processing plant Bangor’s Hope House Health and Living Center, which includes a
homeless shelter). Charles Eichacker, Westbrook nursing home becomes 7th in Maine with a
coronavirus outbreak, Bangor Daily News (May 6, 2020)
https://bangordailynews.com/2020/05/06/news/portland/westbrook-nursing-home-becomes-7th-
in-maine-with-a-coronavirus-outbreak/.

                                                   30
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 31 of 51                      PageID #: 31



  62. Petitioners Sean R. Ragsdale and Joseph A. Denbow seek to represent a class of all current

     and future inmates who, by reason of age or medical condition, are particularly vulnerable

     to injury or death if they were to contract COVID-19.

  63. The “Medically-Vulnerable” subclasses are defined as all current and future persons held

     by DOC who qualify as high-risk under the CDC guidelines, including individuals over the

     age of 55, as well as all current and future persons incarcerated by DOC of any age who

     experience (a) lung disease, including asthma, chronic obstructive pulmonary disease (e.g.

     bronchitis or emphysema), or other chronic conditions associated with impaired lung

     function; (b) heart disease, such as congenital heart disease, congestive heart failure and

     coronary artery disease; (c) chronic liver or kidney disease (including hepatitis and dialysis

     patients); (d) diabetes or other endocrine disorders; (e) epilepsy; (f) hypertension; (g)

     compromised immune systems (such as from cancer, HIV, receipt of an organ or bone

     marrow transplant, as a side effect of medication, or other autoimmune disease); (h) blood

     disorders (including sickle cell disease); (i) inherited metabolic disorders; (j) history of

     stroke; (k) a developmental disability; and/or (l) a current or recent (last two weeks)

     pregnancy.

  64. This action has been brought and may properly be maintained as a class action under

     Federal law. It satisfies the requirements for class certification under Rule 23 of the Federal

     Rules of Civil Procedure, including the numerosity, commonality, typicality, and adequacy

     requirements for maintaining a class action under Fed. R. Civ. P. 23(a).

  65. Joinder is impracticable because (1) the classes are numerous; (2) the classes include future

     members, and (3) the class members are incarcerated, rendering their ability to institute




                                               31
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 32 of 51                        PageID #: 32



         individual lawsuits limited, particularly in light of cancelation of all legal visitation and

         court closures.

      66. On information and belief, there more than 900 people in the proposed Class. A significant

         portion of prisoners in DOC custody are medically vulnerable. According to DOC’s own

         estimates, approximately 925 prisoners in DOC custody have underlying medical

         conditions that could place them at heightened risk for serious illness or death from

         COVID-19. 126 On top of this number are the additional prisoners who are medically

         vulnerable solely because of their age.

      67. Petitioners also seek to represent three subclasses of individuals, (A) those who are set to

         be released within one year (the “Imminent Release Subclass”), (B) those who are

         classified by DOC as minimum or community security (the “Minimum Security

         Subclass”), and (C) those who are medically vulnerable because of disabilities protected

         by federal disability rights law (the “Disabilities Subclass”).

                 a. Imminent Release Subclass: Many Class Members are set to be released

                     within one year, with the average sentence in the Maine Department of

                     Corrections only 1.6 years. Members of this Subclass will soon be released to

                     the community, and keeping them in prison simply makes it more like that they

                     will become infected in the closed, congregate setting of prison, and carry the

                     infection with them upon release to the community.




126
   Sideris Decl. Att. B (DOC Classification Director stating that there are approximately 925
prisoners with preexisting conditions).

                                                   32
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 33 of 51                    PageID #: 33



             b. Minimum Security Subclass: With many dorms filled with prisoners who are

                minimum security or community security, the second subclass is also sizeable.

                Members of this Subclass have been identified by DOC has presenting

                extremely low risk to security. Continued incarceration exposes them to a high

                risk of serious illness or death.

             c. Disabilities Subclass: Persons who are medically vulnerable to COVID-19

                because of underlying medical conditions are protected, not only by the Eighth

                Amendment to the United States Constitution, but also be federal disability

                rights laws like the ADA and the Rehabilitation Act.

  68. Common questions of law and fact exist as to all members of the proposed class. All have

     a right to receive adequate COVID-19 prevention, testing, and treatment. All are deprived

     of the ability to physically distance in DOC facilities, all are harmed by DOC’s insufficient

     testing, and all are deprived of necessary hand hygiene such as alcohol-based hand

     sanitizer. Further, all members of the Class are harmed by the DOC’s categorical refusal

     to consider medical furlough, or to expedite and facilitate home confinement for medically

     vulnerable individuals.

  69. Named Petitioners have the requisite personal interest in the outcome of this action and

     will fairly and adequately protect the interests of the class. Petitioners have no interests

     adverse to the interests of the proposed class. Petitioners retained pro bono counsel with

     experience and success in the prosecution of civil rights litigation. Counsel for Petitioners

     know of no conflicts among proposed class members or between counsel and proposed

     class members.




                                               33
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 34 of 51                    PageID #: 34



  70. Respondents have acted on grounds generally applicable to all proposed class members,

     and this action seeks declaratory and injunctive relief. Petitioners therefore seek class

     certification under Rule 23(b)(2).

  71. In the alternative, the requirements of Rule 23(b)(1) are satisfied, because prosecuting

     separate actions would create a risk of inconsistent or varying adjudications with respect

     to individual class members that would establish incompatible standards of contact for the

     party opposing the proposed classes.

       THE COURT SHOULD GRANT PETITIONERS THE RELIEF THEY SEEK
     Petitioners’ Incarceration Amidst the Likely COVID-19 Outbreak in DOC Facilities
               Violates their Right to Constitutional Conditions of Confinement
  72. Corrections officials have a constitutional obligation to provide for detainees’ reasonable

     safety and to address their serious medical needs. See DeShaney v. Winnebago County

     Dept. of Soc. Services, 489 U.S. 189, 200 (1989) (“[W]hen the State by the affirmative

     exercise of its power so restrains an individual’s liberty that it renders him unable to care

     for himself, and at the same time fails to provide for his basic human needs—e.g., food,

     clothing, shelter, medical care, and reasonable safety—it transgresses the substantive limits

     on state action set by the Eighth Amendment and the Due Process Clause.” ); Youngberg

     v. Romeo, 457 U.S. 307, 315–16, 324 (1982) (the state has an “unquestioned duty to

     provide adequate . . . medical care” for incarcerated persons); Wilson v. Seiter, 501 U.S.

     294, 300 (1991); Estelle v. Gamble, 429 U.S. 97, 104 (1976); Brown v. Plata, 563 U.S.

     493, 531-32 (2011); Farmer v. Brennan, 511 U.S. 825, 834 (remanding for determination

     whether correctional officer violated Eighth Amendment by failing to prevent “a

     substantial risk of serious harm”).




                                              34
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 35 of 51                    PageID #: 35



  73. An    inmate’s    entitlement     to medical treatment “reasonably     commensurate    with

     modern medical science and of a quality acceptable within prudent professional standards”

     is undisputed. United States v. DeCologero, 821 F.2d 39, 43 (1st Cir. 1987).

  74. This obligation requires corrections officials to protect detainees from infectious diseases

     like COVID-19; officials may not wait until someone tests positive for the virus, and an

     outbreak begins. Helling v. McKinney, 509 U.S. 25, 33-34 (1993) (“That the Eighth

     Amendment protects against future harm to inmates is not a novel proposition. . . . It would

     be odd to deny an injunction to inmates who plainly proved an unsafe, life-threatening

     condition in their prison on the ground that nothing yet had happened to them”); Jolly v.

     Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (“[C]orrectional officials have an affirmative

     obligation to protect [forcibly confined] inmates from infectious disease”); see also Farmer

     v. Brennan, 511 U.S. 825, 833 (1994) (“[H]aving stripped [prisoners] of virtually every

     means of self-protection and foreclosed their access to outside aid, the government and its

     officials are not free to let the state of nature take its course.”).

  75. “[T]o prove an Eighth Amendment violation, a prisoner must satisfy both of two prongs:

     (1) an objective prong that requires proof of a serious medical need, and (2) a subjective

     prong that mandates a showing of prison administrators’ deliberate indifference to that

     need.” Kosilek v. Spencer, 774 F.3d 63, 82 (1st Cir. 2014).

  76. Under the objective prong, the risk of infection with COVID-19 represents a serious

     medical need for Petitioners and medically vulnerable Class Members. As another court

     recently explained, “[f]or infected inmates, the virus can lead to pneumonia,” and “[i]n the

     worse pneumonia cases, COVID-19 victims suffer diminishing oxygen absorption, with

     resulting organ failure,” and victims “chok[ing] to death.” Wilson v. Williams, No. 4:20-



                                                 35
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 36 of 51                    PageID #: 36



     CV-00794, 2020 WL 1940882, at *8 (N.D. Ohio Apr. 22, 2020). “While not every inmate

     who contracts the virus will die, [medically vulnerable prisoners] are at a much greater risk

     of doing so.” Id. “They have a very serious medical need to be protected from the virus.”

     Id.

  77. Under the subjective prong, with respect to an impending infectious disease like COVID-

     19, deliberate indifference is satisfied when corrections officials “ignore a condition of

     confinement that is sure or very likely to cause serious illness and needless suffering the

     next week or month or year,” even when “the complaining inmate shows no serious current

     symptoms.” Helling, 509 U.S. at 33 (holding that a prisoner “states a cause of action . . .

     by alleging that [corrections officials] have, with deliberate indifference, exposed him to

     conditions that pose an unreasonable risk of serious damage to future health”); see also

     Hope v. Pelzer, 536 U.S. 730, 738 (2002) (citing Farmer, 511 U.S. at 842) (court “may

     infer the existence of [deliberate indifference] from the fact that the risk of harm is

     obvious”).

  78. DOC’s refusal to enable physical distancing in its facilities, or to provide meaningful

     access to medical furlough or home confinement for the medically vulnerable class—

     ensuring they will be unable to physically distance and protect themselves from the virus—

     qualifies as deliberate indifference. See, e.g., Hare v. City of Corinth, Miss., 74 F.3d 633,

     644 (5th Cir. 1996) (“even where a State may not want to subject a detainee to inhumane

     conditions of confinement or abusive jail practices, its intent to do so is nevertheless




                                              36
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 37 of 51                       PageID #: 37



          presumed when it incarcerates the detainee in the face of such known conditions and

          practices.”). 127

      79. Even if DOC’s current spacing of detainees and provision of healthcare would serve the

          legitimate purpose of prison health and safety in normal times, those procedures are now

          endangering health and safety in the wake of COVID-19. See Plata, 563 U.S. 493 (ordering

          release of inmates to correct overcrowding that violated Eighth Amendment);

          Memorandum and Order, Thakker v. Doll, No. 20-CV-0480 (M.D. Pa. Mar. 31, 2020)

          (categorically releasing petitioners who “suffer[] from chronic medical conditions and

          face[] an imminent risk of death or serious injury if exposed to COVID-19).

B. DOC’S, Practices, and Procedures in the Face of COVID-19 Violate the ADA and the
Rehabilitation Act

      80. The Disability Subclass includes everyone in the medically vulnerable class who is

          vulnerable because of a disability as defined under federal law. This includes everyone in

          the medically vulnerable subclass except those vulnerable solely because of age or

          pregnancy status. All other conditions that increase risk for COVID-19 complications or

          death—including lung conditions, asthma, heart conditions, diabetes, kidney disease,

          livery disease, HIV, immune dysfunction, autoimmune disorders, cancer treatment, and

          history of organ or bone marrow transplantation—are disabilities under federal disability

          rights laws. By categorically refusing medical furloughs and severely limiting home

          confinement for medically vulnerable prisoners, DOC’s policies and practices violate the

          ADA and the Rehabilitation Act.




127
      See also, Public Health Experts’ Declarations, supra note 89.

                                                  37
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 38 of 51                       PageID #: 38



      81. Title II of the ADA requires that public entities refrain from discriminating against

         qualified individuals on the basis of a disability. 42 U.S.C. § 12132. Section 504 of the

         Rehabilitation Act imposes parallel requirements on public entities that receive federal

         funds, as does the Maine DOC. See Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1135 (9th Cir.

         2001). In order to avoid disability discrimination in the Maine DOC in this public health

         emergency, release is a reasonable and nondiscriminatory method to ensure that the

         members of the Disability Subclass are able to receive necessary preventative care—the

         ability to physically distance.

         1.      The ADA and Section 504 Apply to the Respondents and Members of the
                 Disability Subclass

      82. Petitioners and Class Members in the Disability Subclasses are protected people with

         disabilities under the ADA and Section 504. They are all medically vulnerable to COVID-

         19 complications or death due to their disabilities. “Disability” is defined broadly, to

         include, inter alia, a “physical or mental impairment that substantially limits one or more

         major life activities.” 42 U.S.C. § 12102(1)(A). “Major life activity” is itself broadly

         defined, and includes “the operation of a major bodily function,” such as “functions of the

         immune system, normal cell growth . . . neurological, brain, respiratory, circulatory, [or]

         endocrine” systems. 42 U.S.C. § 12102(2)(B). Petitioners and Members of the Disability

         Subclasses have disabilities that substantially limit a major life activity or major bodily

         function. 128




128
   Several conditions within the disability subclasses are expressly identified in regulations as
presumptively covered disabilities. 28 C.F.R. § 35.108(d)(2)(iii) (“it should easily be concluded”
that “[c]ancer substantially limits normal cell growth . . . diabetes substantially limits endocrine


                                                 38
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 39 of 51                           PageID #: 39



    83. Petitioners and Class Members are “qualified” for Defendants’ programs, services, and

        activities, including provision of necessary medical treatment, including medical furlough

        when necessary; home confinement under 34-A M.R.S. § 3036-A; and safe, constitutional

        living conditions during confinement; and medical care and rehabilitative services to

        prepare for reentry after release. 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104; 28 C.F.R. § Pt.

        35, App. B (“[T]itle II applies to anything a public entity does”).

    84. The Maine Department of Corrections is a “public entity” for purposes of the ADA, and is

        bound to comply with Title II. 42 U.S.C. § 12131(B) (“public entity” includes “any

        department, agency, special purpose district, or other instrumentality of a State or States or

        local government”); see also Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210

        (1998). The Maine DOC also receives federal funds for purposes of the Rehabilitation Act.

        2.      Under the ADA and Section 504, DOC has an Affirmative Obligation to
                Ensure Equal and Equally Safe Access to Programs, Services, and Activities
                and to Avoid Disability Discrimination Against Disabled Class Members.

    85. In order to avoid disability discrimination, public entities have an affirmative obligation to

        ensure that people with disabilities can participate in all of the entity’s programs, benefits,

        and services on an equal and equally safe basis as people without disabilities. 28 C.F.R.

        §§ 35.102(a), 35.130(a)-(b); Pierce v. D.C., 128 F. Supp. 3d 250, 266 (D.D.C. 2015)

        (“[B]ecause Congress was concerned that ‘[d]iscrimination against [people with

        disabilities] was . . . most often the product, not of invidious animus, but rather of

        thoughtlessness and indifference – of benign neglect[,]’ the express prohibitions against




function . . . epilepsy . . . substantially limits neurological function . . . HIV infection
substantially limits immune function.”

                                                   39
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 40 of 51                       PageID #: 40



     disability-based discrimination in Section 504 and Title II include an affirmative obligation

     to make benefits, services, and programs accessible to disabled people”); id. at 269

     (“[N]othing in the disability discrimination statutes even remotely suggests that covered

     entities have the option of being passive in their approach to disabled individuals as far as

     the provision of accommodations is concerned.”). Public entities must avoid policies,

     practices, criteria, or methods of administration that have the purpose or effect of excluding

     or discriminating against persons with disabilities. 28 C.F.R. § 35.130(b)(3), (8).

  86. These affirmative obligations include a requirement that public entities make reasonable

     modifications to their policies, practices, or procedures where necessary to avoid disability

     discrimination. 28 C.F.R. § 35.130(b)(7)(i). The ADA also prohibits public entities from

     “utiliz[ing] criteria or methods of administration . . . [t]hat have the effect of subjecting

     qualified individuals with disabilities to discrimination on the basis of disability” or “[t]hat

     have the purpose or effect of defeating or substantially impairing accomplishment of the

     objectives of the public entity’s program with respect to individuals with disabilities.” 28

     C.F.R. § 35.130(b)(3)(i)-(ii).

     3.      Reasonable modifications, including release of the Disability Subclass, are
             required under the ADA and Section 504.

  87. DOC discriminates against the Disability Subclass by refusing to “affirmatively

     accommodate” their disabilities as necessary to provide “meaningful access to a public

     service.” Nunes v. Mass. Dep’t of Correction, 766 F.3d 136, 145 (1st Cir. 2014) (citation

     omitted). The Disability Subclasses are entitled to full constitutional protections, as well as

     reasonable modifications under disability rights laws to ensure they can participate equally

     and with equal safety in Defendants’ programs, services, and activities. Defendants’

     programs, services, and activities include provision of necessary medical treatment,

                                               40
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 41 of 51                       PageID #: 41



     including medical furlough when necessary, 34-A M.R.S. § 3035(C)(2); rehabilitative

     programs such as home confinement under 34-A M.R.S. § 3036-A; and safe, constitutional

     living conditions during confinement to prepare the person for a safe return to society at

     the end of their sentence. Disability Subclass members cannot access these services equally

     if they are severely ill, unconscious, or dead. Because of their high risk of these catastrophic

     outcomes—which will inevitably result in exclusion from the jail’s programs—the jail

     must release them as a reasonable modification, and to avoid unlawful discriminatory

     methods of administration.

  88. DOC has also excluded members of the Disability Subclass from available medical

     services and rehabilitative programs—namely, medical furlough and home confinement.

     Release to the community is a reasonable and necessary accommodation for many

     members of the Disability Subclass, who require space to physically distance and protect

     themselves from the virus. By categorically making medical furlough unavailable during

     the pandemic, DOC discriminates against members of the Disability Subclass who require

     life-saving preventive care (physical distancing) that is only available outside of the prison.

     And by applying stricter-than-usual standards for home confinement during the pandemic

     and by failing to process applications in a reasonable timeframe, DOC discriminates

     against Subclass Members with disabilities who are at heightened risk from the pandemic.

     In short, by categorically refusing to provide access to medical furlough and by denying

     reasonable access to home confinement, DOC has denied access to necessary treatments

     and programs in violation of disability rights laws.

  89. Release of the Disability Subclasses is a reasonable modification and is not a fundamental

     alteration. Cf. Coleman v. Schwarzenegger, 922 F. Supp. 2d 882, 1003 (E.D. Cal. 2009);



                                               41
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 42 of 51                         PageID #: 42



         Inmates of Allegheny Cnty. Jail v. Peirce, 487 F. Supp. 638, 644 (W.D. Pa. 1980); cf.

         Henrietta D. v. Bloomberg, 331 F.3d 261, 281 (2d Cir. 2003) (“[t]he reasonableness of the

         modifications that plaintiffs seek . . . is evidenced by the fact that virtually all are

         modifications that defendants have long purported … to provide”) (quoting Henrietta D.

         v. Giuliani, 119 F. Supp. 2d 181, 208 n.17 (E.D.N.Y. 2000)). Release on medical furlough,

         home confinement, or another accommodation is the most effective and reasonable

         modification to ensure Disability Subclass members are not subject to disability

         discrimination.

C.       28 U.S.C. § 2241 is an Appropriate Vehicle to Remedy these Violations

      90. Section 2241(c)(3) allows this court to order the release of inmates like Petitioners who are

         held “in violation of the Constitution or laws . . . of the United States.” 28 U.S.C.

         2241(c)(3); Peyton v. Rowe, 391 U.S. 54, 67 (1968) (Section 2241(c)(3) can afford

         immediate release for claims other than those challenging the sentence itself). This circuit

         has confirmed that Section 2241 is available for so-called “conditions of confinement”

         challenges. Miller v. U.S., 564 F.2d 103, 105 (1st Cir. 1977) (“Section 2241 provides a

         remedy for a federal prisoner who contests the conditions of his confinement.”). 129




129
    See Miller v. U.S., 564 F.2d 103, 105 (1st Cir. 1977) (“Section 2241 provides a remedy for a
federal prisoner who contests the conditions of his confinement.”); see also Thompson v.
Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (“This court has long interpreted § 2241 as applying
to challenges to the execution of a federal sentence, ‘including such matters as the administration
of parole, . . . prison disciplinary actions, prison transfers, type of detention and prison
conditions.’”); Aamer v. Obama, 742 F.3d 1023, 1032 (D.C. Cir. 2014) (“Our precedent
establishes that one in custody may challenge the conditions of his confinement in a petition for
habeas corpus.”).

                                                   42
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 43 of 51                       PageID #: 43



      91. Habeas corpus is the appropriate remedy when a petitioner challenges “the fact or duration

         of his confinement” or seeks a “quantum change” to a less restrictive form of custody.

         Gonzalez-Fuentes v. Molina, 607 F.3d 864, 873 (1st Cir. 2010) (citing, e.g., Wilkinson v.

         Dotson, 544 U.S. 74, 78 (2005)); Dickerson v. Walsh, 750 F.2d 150, 152 (1st Cir. 1984).

         In this case, Petitioners and Class Members challenge the fact of their confinement, which,

         they allege, has “become unconstitutional because of the COVID-19 pandemic risk.”

         McPherson v. Lamont, No. 3:20CV534, 2020 WL 2198279, at *4 (D. Conn. May 6, 2020)

         (exercising jurisdiction over a section 2241 habeas petition challenging unlawful

         confinement during the COVID-19 pandemic) (citing cases).

D.       Exhaustion of State Remedies in the Face of COVID-19 Spread Would Be Futile

      92. Federal courts apply a judge-made exhaustion doctrine in § 2241 cases. See Braden v. 30th

         Judicial Circuit Court of Kentucky, 410 U.S. 484, 490 (1973). 130 Unlike the statutory

         exhaustion requirement in § 2254, the judge-made exhaustion requirement for § 2241

         petitions is prudential, flexible, and non-jurisdictional. See, e.g. Santiago-Lugo v.

         Warden, 785 F.3d 467, 474 (11th Cir. 2015). The Supreme Court has described the

         exhaustion doctrine in § 2241 cases as a “judicially crafted instrument which reflects a

         careful balance between important interests of federalism and the need to preserve the writ

         of habeas corpus as a ‘swift and imperative remedy in all cases of illegal restraint or




130
    Cf. Deere v. Superior Court of Cal., No. 07-56109, 2009 WL 2386677, at *1 (9th Cir. Aug. 5,
2009) (declining to decide the question of whether a § 2241 petitioner must first exhaust his state
remedies “to the extent this question has not been decided.”); U.S. v. Castor, 937 F.2d 293, 296-
297 (7th Cir. 1991) (“While these applicants [defendants awaiting trial] are not subject to the
statutory requirement of exhaustion remedies, 28 U.S.C. § 2254(b)(1988) … federal courts
nevertheless may require, as a matter of comity, that such detainees exhaust all avenues….”).

                                                 43
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 44 of 51                       PageID #: 44



     confinement.’” Braden, 410 U.S. at 490 (citation omitted). Courts, accordingly, apply it

     with those dual purposes in mind. See, e.g., Park v. Thompson, 356 F. Supp. 783, 788

     (D. Haw. 1973) (“It is the legal issues that are to be exhausted, not the petitioner.”).

  93. Courts have also recognized that exhaustion is excused where it would be futile. “Although

     the exhaustion rule is important, it is not immutable: exhaustion of remedies is not a

     jurisdictional prerequisite to a habeas petition, but, rather, a gatekeeping provision rooted

     in concepts of federalism and comity.” Allen v. Attorney Gen. of State of Me., 80 F.3d 569,

     573 (1st Cir. 1996); Schandelmeier v. Cunningham, 819 F.2d 52, 53 (3d Cir. 1986)

     (applying futility doctrine to state prisoner seeking Section 2241 habeas relief). McPherson

     v. Lamont, No. 3:20CV534 (JBA), 2020 WL 2198279, at *4 (D. Conn. May 6, 2020)2012)

     (quoting Beharry v. Aschcroft, 329 F.3d 51, 62 (2d Cir. 2003). A state corrective process

     may be futile when it “is so clearly deficient as to render futile any effort to obtain relief.”

     Duckworth v. Serrano, 454 U.S. 1, 3 (1981).

  94. Efforts to obtain relief for Petitioners demonstrate that it would be not only futile, but

     dangerous to force Petitioners and Class Members to exhaust state remedies when their

     risk of COVID-19 contraction is increasing by the minute. “[U]ndue delay, if it in fact

     results in catastrophic health consequences, could make exhaustion futile.” McPherson v.

     Lamont, No. 3:20CV534 (JBA), 2020 WL 2198279, at *6 (D. Conn. May 6, 2020) (citing

     Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019)). It would be futile to seek such

     relief in state court, where Mr. Denbow’s individual petition for post-conviction review

     has languished without a hearing for nearly five weeks (since April 13, 2020), Denbow




                                               44
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 45 of 51                         PageID #: 45



         Decl., ¶ 27, and where Maine criminal procedure requires singular treatment of post-

         conviction review, and does not authorize class treatment. See M.R. Crim. P. 67(b). 131

      95. In light of the unprecedented crisis presented by the COVID-19 pandemic, class relief is

         essential to promote efficiency, consistency, and fairness, and to improve access to legal

         and expert assistance by parties with limited resources. 132 Class relief is essential because

         proceeding on a case-by-case basis is too cumbersome in the face of the unprecedented

         COVID-19 pandemic—as illustrated by outbreaks across the country. 133 As such,

         exhaustion is futile for proposed Class Members, because requiring each member to

         individually petition the state court would burden the limited judicial resources during this




131
   See also M. R. Crim. P. 67(b) (requiring that a single petition may attack only a single
proceeding); M.R. Civ. P. 23 (applying only in civil actions, not criminal actions like post-
conviction reviews).
132
    Monk v. Shulkin, 855 F.3d 1312, 1320–21 (Fed. Cir. 2017) (referencing inherent authority to
aggregate cases when it “promot[es] efficiency, consistency, and fairness, and improving access
to legal and expert assistance by parties with limited resources”); Stephen C. Robin, Healing
Medicare, 95 N.C. L. Rev. 1293, 1303 (2017) (citing Barr, 930 F.2d at 74; Air Line Pilots Ass’n,
Int’l v. Civil Aeronautics Bd., 750 F.2d 81 (D.C. Cir. 1984)) (suggesting a preference for suits
brought on behalf of a class or association, where the court can “shift[ ] its focus from one
claimant to the whole system” and “simply address[ ] the unreasonable delays felt by all of the
potential parties with claims under the Act in question”); Harshaw v. Farrell, 55 Ohio App. 2d
246, 247, 380 N.E.2d 749, 750–51 (Ohio Ct. App. 1977) (holding that “a class action in habeas
corpus may be the swiftest, fairest, and most effective way to obtain common relief for a large
group of persons who are confined unlawfully under similar or identical circumstances”).
133
    Recent news includes outbreaks in jails and prisons in Tennessee, Massachusetts, and
Michigan. See, e.g., COVID-19 outbreak infecting over 500 prisoners may have come from staff:
Medical director (Apr. 28, 2020), https://abcnews.go.com/US/covid-19-outbreak-infecting-500-
prisoners-staff-medical/story?id=70382322; Mass. Prisons And Jails Among Hardest Hit By
Coronavirus In U.S. (Apr. 28, 2020),
https://www.wbur.org/investigations/2020/04/28/coronavirus-prisons-jails-massachusetts-deaths-
cases; Lakeland has the most positive COVID-19 cases of all M.D.O.C facilities (87 percent of
tested prisoners were positive for the coronavirus) (Apr. 22, 2020),
https://wtvbam.com/news/articles/2020/apr/22/lakeland-has-the-most-positive-covid-19-cases-
of-all-mdoc-facilities/1009979/.

                                                  45
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 46 of 51                    PageID #: 46



     emergency and cause further delay. The risk of irreparable harm to Petitioners and Class

     Members is simply too high to require exhaustion in this circumstance.

                            V.        CLAIMS FOR RELIEF
                                 FIRST CLAIM FOR RELIEF

    Unconstitutional Punishment in Violation of the Eighth Amendment to the U.S.
                                    Constitution
                                  28 U.S.C. § 2241
  96. Under the Eighth Amendment, persons in carceral custody have a right to be free from

     cruel and unusual punishment. As part of the right, the government must provide

     incarcerated persons with reasonable safety and address serious medical needs that arise in

     jail. See, e.g., Estelle, 429 U.S. at 104; DeShaney, 489 U.S. at 200. Deliberate indifference

     to the serious risk COVID-19 poses to Class Members infringes on the protection from

     cruel and unusual punishment. Respondents violate this right by subjecting Class Members

     to conditions of confinement that do not ensure their safety and health.

  97. The Prison has neither the capacity nor the ability to comply with public health guidelines

     to prevent an outbreak of COVID-19 and cannot provide for the safety of the Post-

     Conviction Class.

  98. Respondents’ actions and inactions result in the confinement of members of the Post-

     Conviction Class in a jail where they do not have the capacity to test for, treat, or prevent

     COVID-19 outbreaks, which violates Petitioners’s rights to treatment and adequate

     medical care.

  99. By operating prison without the capacity to test for, treat, or prevent a COVID-19 outbreak,

     Respondents, as supervisors, direct participants, and policy makers for the Maine

     Department of Corrections have violated the rights of Class Members under the Eighth

     Amendment.
                                              46
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 47 of 51                    PageID #: 47



                                SECOND CLAIM FOR RELIEF

        Discrimination on the Basis of Disability in Violation of Title II of the ADA

                          42 U.S.C. § 12131 et seq. / 28 U.S.C. § 2241

                          Disability Subclass versus all Respondents

  100. Petitioners incorporate by reference each of the preceding paragraphs and allegations as if

      fully set forth herein.

  101. Title II of the ADA requires that public entities refrain from discriminating against

      qualified individuals on the basis of disability. 42 U.S.C. § 12132. The regulations

      implementing Title II of the ADA require that public entities avoid unnecessary policies,

      practices, criteria or methods of administration that have the effect of excluding or

      discriminating against persons with disabilities in the entity’s programs, services, or

      activities. 28 C.F.R. § 35.130(a), (b)(3), (b)(8). Further, a public entity must “make

      reasonable modifications in policies, practices, or procedures when the modifications are

      necessary to avoid discrimination on the basis of disability, unless the public entity can

      demonstrate that making the modifications would fundamentally alter the nature of the

      service, program, or activity.” 28 C.F.R. § 35.130(b)(7)(i).

  102. Petitioners Ragsdale and Denbow are individuals with disabilities for purposes of the ADA.

      42 U.S.C. § 12102. As people held in the Maine Department of Corrections, they are

      “qualified” for the programs, services, and activities being challenged herein. 42 U.S.C.

      § 12131(2).

  103. Defendants are violating Title II of the ADA by failing to make the reasonable

      modifications necessary to ensure equal access to adjudication, jail services, and release

      for people with disabilities who face high risk of complications or death in the event of



                                               47
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 48 of 51                        PageID #: 48



      COVID-19 infection. Defendants are further violating the ADA by employing methods of

      administration (including a policy of non-release even in the face of COVID-19) that tend

      to discriminate against people with disabilities by placing them at heightened risk of severe

      illness and death.

                                THIRD CLAIM FOR RELIEF

 Discrimination on the Basis of Disability in Violation of Section 504 of the Rehabilitation

                                                  Act

                            29 U.S.C. § 794 et seq. / 28 U.S.C. § 2241

                           Disability Subclass versus all Respondents

 104. Section 504 of the Rehabilitation Act states that “no otherwise qualified individual with

      disability in the United States . . . shall, solely by reason of [] disability, be excluded from

      the participation in, be denied the benefits of, or be subject to discrimination under any

      program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). The

      regulations implementing Section 504 of the Rehabilitation Act require that entities

      receiving federal financial assistance avoid unnecessary policies, practices criteria or

      methods of administration that have the effect of discriminating against persons with

      disabilities. 28 C.F.R. § 41.51(b)(3)(i).

 105. 134. Defendants receive “Federal financial assistance” within the meaning of 28 U.S.C.

      § 794(a).

 106. Petitioners Ragsdale and Denbow are individuals with disabilities for purposes of the

      Rehabilitation Act, 42 U.S.C. § 12012, 29 U.S.C. § 705(20)(B). As people held in the

      Maine Department of Corrections, they are “qualified” for the programs, services, and

      activities being challenged herein.



                                                  48
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 49 of 51                     PageID #: 49



 107. Defendants are violating section 504 of the Rehabilitation Act by failing to make the

      reasonable modifications necessary to ensure equal access to adjudication, jail services,

      and release for people with disabilities who face high risk of complications or death in the

      event of COVID-19 infection. Defendants are further violating the ADA by employing

      methods of administration (including a policy of non-release even in the face of COVID-

      19) that tend to discriminate against people with disabilities by placing them at heightened

      risk of severe illness and death.

                           VI.        REQUEST FOR RELIEF
 108. Petitioners and Class Members respectfully request that the Court order the following:

              1. Certification of this Petition as a Class Action;

              2. A temporary restraining order, preliminary injunction, permanent injunction,

                  order of enlargement, and/or writ of habeas corpus

                     a. declaring that it is unconstitutional and unlawful for DOC to

                         categorically deny access to medical furlough during the pandemic;

                     b. ordering DOC to identify members of the medically vulnerable class,

                         the imminent release subclass, the minimum-or-community custody

                         subclass, and the disability subclass, within two days;

                     c. order DOC to evaluate, under standards that comply with the Eighth

                         Amendment and federal disability laws, each class member’s

                         eligibility for medical furlough, home confinement, or another

                         accommodation to enable social distancing, or, in the alternative,

                         appoint a Rule 706 expert to complete such evaluation; and




                                              49
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 50 of 51                  PageID #: 50



                  d. order enlargement for Class Members to safely physically distance in

                      the community or another appropriate setting;

            3. A declaration that DOC’s policies and practices violate the Eighth

               Amendment right against cruel and unusual punishment;

            4. A declaration that DOC’s policies and practices violate the ADA and

               Rehabilitation Act’s prohibition of discrimination on the basis of disability;

            5. All further action required to release Class and Subclass Members to ensure

               that all remaining persons are incarcerated in DOC facilities under conditions

               consistent with CDC guidance to prevent the spread of COVID-19, including

               requiring that all persons be able to maintain six feet or more of space

               between them;

            6. Any further relief this Court deems appropriate.




                                           50
Case 1:20-cv-00175-JAW Document 1 Filed 05/15/20 Page 51 of 51        PageID #: 51



Dated: May 15, 2020                      Respectfully Submitted,

                                         /s/ Emma E. Bond
                                         Emma E. Bond, Esq.
                                         Zachary L. Heiden, Eq.
                                         American Civil Liberties Union of Maine
                                         Foundation
                                         121 Middle Street, Suite 200
                                         Portland, ME 04103
                                         (207) 619-8687
                                         ebond@aclumaine.org
                                         (207) 619-6224
                                         heiden@aclumaine.org

                                         Moe Keshavarzi*
                                         Robert Sturgeon*
                                         Alex Kuljis*
                                         Sheppard Mullin Richter & Hampton LLP
                                         333 South Hope Street, 43rd Floor
                                         Los Angeles, CA 90071-1422
                                         213.617.5544
                                         MKeshavarzi@sheppardmullin.com
                                         213-617-5435
                                         RSturgeon@sheppardmullin.com
                                         213-617-4239
                                         AKuljis@sheppardmullin.com

                                         Jodi Nofsinger
                                         Miriam Johnson
                                         Taylor Asen
                                         Berman and Simmons
                                         129 Lisbon Street
                                         Lewiston, Maine 04240
                                         jnofsinger@bermansimmons.com
                                         (207) 784-7699
                                         mjohnson@bermansimmons.com
                                         (207) 784-3576
                                         tasen@bermansimmons.com


                                         Attorneys for Petitioners and Proposed Class

                                         * pro hac vice application forthcoming




                                    51
